Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-12 and 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 11:
based on the type of object of each of the plurality of objects, determine priorities of the plurality of objects, respectively, the priorities being determined among a plurality of priorities preset based on a number of image signal processors of the at least one processor

For example, closest art of records Amathnadu et al. (US 2013/0307766), Tang et al. (US 2011/0103707), Yaginuma et al. (US 2014/0153057) and Goel et al. (US 2016/0050350) disclose all limitations of amended claims 1 and 11 except for the one recited above.  [See the rejections of claims 1 and 3 of the Office action mailed 3/1/2022.  Note that applicant argued in the first paragraph on P. 16 of the 5/19/2022-filed amendment that “Yaginuma fails to disclose the feature of generating a third image by using a region of the first image corresponding to the first sub-region and a region of the second image corresponding to the second sub-region.”  However, Yaginuma was not relied upon for this limitation; Tang was.  Therefore, this argument is not persuasive.]  Yaginuma specifically teaches determining priorities of the objects basing on their types.  [See, for example, Fig. 9 and paragraph 69 (“…in…FIG. 9, priorities are assigned to four types of object tags including the text, the image, the vector, and the blank, as shown in Table 1 below. The image processing suitable for the object having the highest priority among the objects included in the combination extracted in S301 is selected as the image processing to be performed with respect to the corresponding pixel”).]  However, it does not teach nor suggest determining priorities based on a number of image signal processors of the at least one processor as required by the amended claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 16, 2022